Case 1:18-cv-07557-VSB Document 21 Filed 11/07/18 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
DRYWALL TAPERS AND POINTERS OF GREATER
NEW YORK LOCAL UNION 1974, IUPAT, AFL-CIO,

Plaintiff, ECF CASE

-against-
PLAINTIFF’S/PETITIONER’S
LOCAL RULE 56.1
STATEMENT

TOP ROCK INTERIORS, INC.,
Index No.: 18 Civ. 07557 (VSB)

Defendant.
x

 

Pursuant to Rule 56.1 of the Civil Rules of this Court, Drywall Tapers and Pointers of
Greater New York Local Union 1974, IUPAT, AFL-CIO (the “Union”), respectfully submits this
statement of material facts as to which there is no genuine issue to be tried with respect to
Plaintiff s/Petitioner’s motion for summary judgment on its Complaint/Petition to Confirm
Arbitration Award, rendered pursuant to a collective bargaining agreement (“CBA”) between the
Union and Top Rock Interiors, Inc., under Section 301 of the Labor-Management Relations Act
(“LMRA”), 29 U.S.C. Section 185. See Affirmation of Lauren M. Kugielska, Esq. in Support of
Plaintiff s/Petitioner’s Motion for Summary Judgment, dated November 1, 2018 (“Kugielska
Aff.”), Exhibit “A,” (Complaint/Petition - ECF No. 1).

The Parties

1. The Union, with offices located at 45 West 14" Street, New York, NY 10011, isa

labor organization within the meaning of Section 301 of the Taft-Hartley Act (29 U.S.C. Section

185) which represents employees in an industry affecting commerce as defined in Section 501 of
Case 1:18-cv-07557-VSB Document 21 Filed 11/07/18 Page 2 of 3

the Taft-Hartley Act (29 U.S.C. Section 142), and Section 3(4) of ERISA (29 U.S.C. Section
1002(4)), and as further defined in Section 12 of the General Associations Law of the State of
New York. Kugielska Aff., Exhibit “A,” at J] 5-6 (Complaint/Petition — ECF No. 1).

2. Top Rock Interiors, Inc. (“Top Rock”) is upon information and belief, a corporation
duly organized and existing under the laws of New York State with its principal office and place
of business located at 470 7th Avenue, Suite 402, New York, NY 10018. Kugielska Aff., Exhibit
“A,” at J 7 (Complaint/Petition — ECF No. 1).

THE ARBITRATION

3. Top Rock was bound at all relevant times by its CBA with the Union, and provides
for the submission of disputes to final, binding decisions of the Union’s Joint Trade Board.
Kugielska Aff., Exhibit “B,” Article XIV Section 6 & Exhibit “A,” J 9 (Complaint/Petition —
ECF No. 1).

4. A dispute arose when Top Rock failed to register a job with the Union in accordance
with the CBA on October 23, 2017. Declaration of John Drew in Support of Plaintiff’ s/Petitioner’s
Motion for Summary Judgment, dated November 6, 2018 (“Drew Decl.”), { 4, Kugielska Aff.,
Exhibit “A,” J 11 (Complaint/Petition — ECF No. 1).

5. Pursuant to Article XIV of the CBA, the Union filed a Demand for Arbitration with
the Union’s Joint Trade Board (the “JTB”) and submitted a Notice of Intention to Arbitrate to the
Employer. Drew Decl., § 4, Kugielska Aff., Exhibit “A,” §J 12-13 (Complaint/Petition —- ECF No.
1). The JTB held a hearing on April 20, 2018 and rendered a written award thereafter. Drew Decl.,
q 5-6, Kugielska Aff., Exhibit “A,” {J 14-15 (Complaint/Petition —- ECF No. 1).

6. The JTB found that Top Rock violated the CBA by failing to register a job with the
Case 1:18-cv-07557-VSB Document 21 Filed 11/07/18 Page 3 of 3

Union on October 23, 2017. Drew Decl., J 6, Kugielska Aff., Exhibit “A,” J 16 (Complaint/Petition
— ECF No. 1).
7. The Award directs Top Rock to pay $2,000.00 for failing to register a job with the
Union on October 23, 2017. Kugielska Aff., Exhibit “A,” § 17 (Complaint/Petition — ECF No. 1).
8. A copy of the Award was delivered to Top Rock following the April 20, 2018 hearing.

Drew Decl., 4 6.

9. Top Rock has failed to comply with the terms of the Award. Drew Decl., 7, Kugielska
Aff., Exhibit “A,” J 18 (Complaint/Petition — ECF No. 1).
10. Top Rock has not commenced an action seeking to vacate or modify the Award.

Dated: Elmsford, New York

November 7, 2018 Respectfully submitted,
/s/ Lauren M. Kugielska
Attorneys for Plaintiff/Petitioner
Barnes, Iaccarino & Shepherd LLP
258 Saw Mill River Road
Elmsford, New York 10523
Phone: (914) 592-1515
Fax: (914) 592-3213
Ikugielska@bislawfirm.com
